Citation Nr: 9905613	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-28 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 administrative 
decision of a Regional Office and Insurance Center (IC) of 
the Department of Veterans Affairs (VA), which determined the 
appellant was not among the last validly-designated 
beneficiaries of the veteran's National Service Life 
Insurance policy.  The appellant filed a timely notice of 
disagreement and substantive appeal, and commenced this 
appeal.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends she is entitled to some or all of the 
proceeds of the veteran's National Service Life Insurance 
policy.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the appellant's claim for entitlement to 
the proceeds of the veteran's National Service Life Insurance 
policy.  



FINDINGS OF FACT

1.  In July 1970, the veteran designated E.M.S., his mother, 
as the sole principal beneficiary, and G.S., his sister, as 
the sole contingent beneficiary of his National Service Life 
Insurance policy.  

2.  E.M.S. died on June [redacted] 1987.  

3.  The veteran died on March [redacted] 1993.  

4.  G.S. died in December 1992; she is survived by three 
children.


CONCLUSION OF LAW

The appellant is not among the designated beneficiaries of 
the veteran's National Service Life Insurance policy.  38 
U.S.C.A. § 1917 (West 1991);  38 C.F.R. § 8.22 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran died on March [redacted] 1992.  At the time of his 
death, he had in effect a National Service Life Insurance policy.  
In July 1970, the veteran designated E.M.S., his mother, as 
the sole principal beneficiary, and G.S., his sister, as the 
sole contingent beneficiary of his National Service Life 
Insurance policy.  This is the last such designation of 
record.  

In October 1992, the appellant, the veteran's maternal aunt, 
filed a claim for the proceeds of his National Service Life 
Insurance policy.  Her claim was based on her status as a 
relative to the deceased veteran.  She also asserted that 
G.S., the named contingent beneficiary, did not exist, to the 
appellant's knowledge.  

Subsequently, the IC located and identified G.S. as the 
veteran's paternal half-sister.  Although she was living at 
the time of the veteran's death, she subsequently died on 
December [redacted] 1992, with heirs.  

The appellant was granted two personal hearings before the 
VA.  She stated that she took care of the veteran's mother 
when she became disabled.  The appellant was also close to 
the veteran himself while he was growing up.  According to 
the appellant, she kept in contact the veteran's mother, who 
is also the appellant's sister, her whole life, and the 
veteran had no such sister as the "G.S." listed on the 
beneficiary form.  Therefore, there being no designated 
beneficiary of this insurance policy, she is entitled to a 
part or all of the proceeds, as a relative of the veteran.  

The appellant has filed a timely notice of disagreement and 
substantive appeal.  She has been given two hearings and a 
statement of the case.  All necessary development having been 
accomplished, this case is ready for adjudication.  


Analysis

A National Service Life Insurance policy is a contract 
between the veteran and the Federal Government which assigns 
legally binding duties and responsibilities to each party.  
The veteran, as the insured party, possesses the right to 
designate the beneficiary or beneficiaries of the policy, and 
at all times enjoys the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries.  38 U.S.C.A. § 1917; 38 C.F.R. § 8.22.

As the insurer, the Federal Government promises to pay the 
proceeds of the National Service Life Insurance policy to 
whomsoever the veteran designates as the beneficiary or 
beneficiaries of the policy proceeds.  Should questions arise 
regarding the proper beneficiaries of National Service Life 
Insurance policies federal law rather than state law governs.  
Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) (citing 
United States v. Donall, 466 F.2d 1246, 1247 (6th Cir. 1972); 
Taylor v. United States, 113 F.Supp. 143, 147 (W.D. Ark. 
1953)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

In the present case, a July 1970 designation of beneficiary 
form signed by the veteran lists E.M.S., his mother, as the 
sole principal beneficiary, and G.S., his sister, as the sole 
contingent beneficiary of his National Service Life Insurance 
policy.  This is the last such designation of record, and no 
party has questioned its authenticity or the veteran's 
testamentary capacity at the time it was executed.  Thus, 
this document will be accepted as a valid expression of the 
veteran's wishes.  As such, it must be honored to the degree 
possible.  38 U.S.C.A. § 1917; 38 C.F.R. § 8.22.

As is noted above, the sole principal beneficiary, E.M.S., 
predeceased the veteran.  The sole contingent beneficiary, 
G.S., is listed as the veteran's sister.  The appellant has 
stated that she knows of no person named G.S. who would have 
been the veteran's sister.  However, after investigation, the 
VA found a G.S. who was the child of the veteran's father and 
his second wife, and would have been the veteran's half-
sister.  The IC determined this person was the "G.S." 
listed on the July 1970 designation of beneficiary; because 
she was living at the time of the veteran's death, she was 
entitled to the proceeds of the veteran's National Service 
Life Insurance.  

The appellant has offered no basis for her claim other than 
her status as a relative of the veteran and the caretaker of 
his mother.  Accepting these claims as true, they do not 
override the veteran's legal right to designate beneficiaries 
of his choosing.  38 U.S.C.A. § 1917; 38 C.F.R. § 8.22.  He 
designated G.S., G.S. has been located to the VA's 
satisfaction, and G.S. (represented by her estate, as she 
predeceased this decision but was alive at the time of the 
veteran's death) is therefore due the proceeds under the law, 
and the appellant's claim cannot be honored.  The United 
States Court of Veteran's Appeals has held that, in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  For this reason, 
the appellant's claim is denied.  


ORDER

The appellant's claim for the proceeds of the veteran's 
National Service Life Insurance policy is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 6 -
